Citation Nr: 0410150	
Decision Date: 04/20/04    Archive Date: 04/29/04

DOCKET NO.  02-08 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for post traumatic stress 
disorder (PTSD).

2.  Entitlement to an initial rating in excess of 20 percent for 
diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and spouse 


ATTORNEY FOR THE BOARD

T. Robinson, Counsel
INTRODUCTION

The veteran had active service from June 1967 to July 1972.

This appeal comes before the Board of Veterans' Appeals (Board) 
from a rating decision from the Department of Veterans Affairs 
(VA) Nashville, Tennessee Regional Office (RO).

An issue of entitlement to an earlier effective date for the grant 
of service connection for diabetes mellitus was considered in a 
December 2001 rating decision. It was the subject of a notice of 
disagreement and was in the initial statement of the case, however 
no substantive appeal as to that issue is on file.  The 
representative has provided no specific argument on the issue, 
nonetheless the RO certified the issue to the Board.  Although, 
the issue of entitlement to an earlier effective date for service 
connection of diabetes mellitus has been certified to the Board, 
without a substantive appeal, that issue is not before the Board.  
Therefore, consideration is limited to the issues on the title 
page.  Moreover, it was so agreed at a personal hearing on appeal 
before the undersigned in November 2003.

The veteran was afforded a personal hearing before the undersigned 
Veterans Law Judge in November 2003.  A copy of the transcript has 
been associated with the claims file.

This appeal is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if further 
action is required on your part.  


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) became law.  This law redefines the obligations of VA with 
respect to the duty to assist, and includes an enhanced duty to 
notify a claimant as to the information and evidence necessary to 
substantiate a VA claim.  There have also been final regulations 
promulgated to implement the new law.  See 66 Fed. Reg. 45,620-32 
(August 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.159, and 
3.326).

This change in the law was generally considered to be applicable 
to all claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of that 
date.  Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).

In a September 2001 letter, RO informed appellant of the 
provisions of the VCAA. The letter provided appellant with 
specific information on how to substantiate a claim for PTSD.  The 
RO issued the rating decision in December 2001, and RO sent 
appellant a Statement of the Case in May 2002 detailing exactly 
why the claim was denied.  The Board is accordingly satisfied that 
the RO has complied with the notification requirements of VCAA, 
and the implementing regulations, in regard to the issue of 
service connection for PTSD.  

The VCAA also heightens VA's duty to assist claimants in the 
development of a claim.  The RO obtained the appellant's service 
personnel records and service medical records, as well as VA 
medical and psychiatric records.  The RO attempted on several 
occasions to contact other veterans who could corroborate 
appellant's claimed combat service, but were unable to do so 
because appellant could not furnish any names.  Neither the 
appellant nor his representative has identified any additional 
information or evidence that could be obtained to substantiate the 
claim.  However, the Board notes that appellant has identified his 
unit in Vietnam (34th Group Transportation Battalion, 604th 
Transportation Company) and his alleged stressors in Vietnam; 
rescue and recovery missions, helicopter crash in September 1968 
in the vicinity of Pleiku, killing 3 individuals (names included 
on stressor statement received in June 2003), and rocket attacks 
of Camp Holloway with sufficient specificity that the RO should be 
able to obtain a unit history that may corroborate the alleged 
stressors.  Requesting a claimant's unit history is a reasonable 
effort by an RO to assist in the development of a claim, but there 
is no indication in the file that RO has asked the U.S. Armed 
Services Center for the Research of Unit Records (USASCRUR) to 
provide this information.  Since these are government records, the 
VA should make an attempt to obtain the records.

The Board notes that the veteran has not been afforded VA 
examination for service-connected diabetes mellitus.  In Littke v. 
Derwinski, 1 Vet. App. 90 (1990), the Court held that the VA's 
duty to assist claimants in the development of facts pertinent to 
their claims includes obtaining both adequate and contemporaneous 
VA medical examinations.  See Allday v. Brown, 7 Vet. App. 517, 
526 (1995); Green v. Derwinski, 1 Vet. App. 121 (1991); and 
Suttmann v. Brown, 5 Vet. App. 127, 138 (1993); Olson v. Principi, 
3 Vet. App. 480, 482 (1992).  Accordingly, the Board is of the 
opinion that the veteran should be afforded a thorough and 
contemporaneous VA examination for diabetes mellitus.  In finding 
so, the Board emphasizes that VA treatment records do not provide 
enough information so as to equitably evaluate the veteran's 
disability at issue on appeal.  The treatment records indicate 
that the veteran is currently prescribed the maximum amount of 
insulin dosage daily and his diabetes remains uncontrolled.  For 
his part, the veteran has reported restrictions in activities, 
which are not noted in the treatment records.  Significantly, 
during his personal hearing, the veteran reported that he 
underwent a VA examination in 2003, this examination report has 
not been associated with the claims file.  

As noted supra, the VCAA redefines the obligations of VA with 
respect to the duty to assist, and includes an enhanced duty to 
notify a claimant as to the information and evidence necessary to 
substantiate a VA claim.

In view of the foregoing, the case is REMANDED to the RO for the 
following actions:  

1.  The RO should ask USASCRUR or other appropriate organization 
to provide the unit history of 34th Group Transportation 
Battalion, 604th Transportation Company during the period March 
1968 to March 1969, and on receipt thereof should review the 
history to determine whether appellant's alleged in-service 
stressors can be verified.

2.  If stressors are verified, the RO schedule the veteran for a 
psychiatric examination.  All indicated tests should be 
accomplished and all clinical findings should be reported in 
detail.  The claims folder should be provided to the examiner for 
review prior to the examination.  Specifically, it should be 
determined if the appellant has PTSD that can be related to the 
verified stressor.  There is no need to schedule the examination 
if the stressors cannot be verified. 

3.  The veteran should be scheduled for a VA examination to assess 
his service-connected diabetes mellitus.  The claims folder must 
be made available to and reviewed by the examiner.  The examiner 
should address how many insulin injections the veteran's diabetes 
requires each day; whether the diabetes requires regulation of 
activities and, if so, in what respect; whether the veteran has 
had any episodes of ketoacidosis or hypoglycemic reactions 
requiring one or two hospitalizations per year or twice a month 
visits to a diabetic care provider; whether the veteran has 
experienced progressive loss of weight and strength due to 
diabetes and, if so, to what extent; and whether the veteran has 
other complications of diabetes.

4.  Following completion of the foregoing, the RO should 
readjudicate the veteran's claims.  If the decisions remain 
adverse to the veteran, he and his representative should be 
furnished a supplemental statement of the case and given the 
opportunity to respond thereto.  The case should then be returned 
to the Board for further appellate consideration, if otherwise 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).





